Plaintiff, an Illinois corporation, under an Illinois contract, agreed to plan, design, furnish blueprints, fabricate, manufacture, ship and install special woodwork for defendant corporation, under its former name of W. E. Wood Company, in a building to be erected in Michigan, at the price of $125,161. Before complete fabrication and any shipment defendant notified plaintiff to delay performance and later to cease work under the contract. Thereupon plaintiff brought this suit to recover damages for such breach of the contract and, upon trial before the court without a jury, had judgment.
Upon review defendant presents two questions:
"1. Was the work of installing the woodwork called for by the contract in this case of such a nature that it was a necessary part of an interstate transaction?
"2. Are the damages awarded sustained by the evidence?"
The contract called for a finished result of highly technical work, with a one-year guarantee, and it fairly appears that, without installation by skilled workmen from plaintiff's factory, the contract would not have been made. The fabricated woodwork was to be of a special and intricate design and to be wholly manufactured at the factory in Illinois. The installation of such specially designed woodwork was a relevant and essential incident, and the contract, as a whole, was within the protection of interstate commerce.
Under the evidence the case at bar, upon this question, is ruled by the holdings in York Manfg. Co. v. *Page 589 Colley, 247 U.S. 21 (38 Sup. Ct. 430, 11 A.L.R. 611);Westerlin  Campbell Co. v. Detroit Milling Co., 233 Mich. 384;Whitehead  Kales Co. v. Taan, 233 Mich. 597; Richards-WilcoxManfg. Co. v. Talbot  Meier, 252 Mich. 622.
Defendant ordered the work under the contract stopped and must pay, as damages, the expense of plaintiff toward performance, less the salvage value of materials, specially procured for the job, on hand and loss of profits, if fairly within the contemplation of the parties when entering into the contract, if proved with reasonable certainty and removed from the realm of mere speculation and doubtful contingencies.Davey v. Sanders, 253 Mich. 137; United States v. Behan,110 U.S. 338 (4 Sup. Ct. 81).
The circuit judge awarded plaintiff the following items:
"(1) Labor including machine and operation for the fabrication of doors and panels. .$742.85
"(2) Service of draftsmen for preparing detailed plans including railroad fare for Mr. Dexter to Detroit. .$2,000
"(3) Cost of blue printing plans. .$216.01
"(4) Expenses of two trips by Otto Hansen to Detroit. .$113.50
"(5) Materials and supplies purchased by plaintiff less value of materials on hand. .$774.75
"(6) Cost of cut lumber and panels less salvage value. .$439.59," and
(7) For loss of profits $5,000; making a total of $9,286.70.
The record has been examined and found to support the awards, inclusive of loss of profits.
Affirmed, with costs.
FEAD, C.J., and NORTH, BUTZEL, BUSHNELL, SHARPE, POTTER, and CHANDLER, JJ., concurred. *Page 590